      Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 1 of 13



        IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF FLORIDA
                    PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO. 3:19cr76/MCR

ANDREW E. FISHER
______________________________/

            GOVERNMENT’S FINAL TRIAL EXHIBIT LIST

 Exhibit                                               Date         Date
                  Description            Witness
    #                                                Identified   Admitted
 EM series Emails from Google
  EM-1 Google Certificate of             Tarnuzzer   3/3/2020     3/3/2020
           Authenticity
  EM-2      Email dated 8/20/2014        Tarnuzzer   3/3/2020     3/3/2020
  EM-3      Email dated 8/27/2014        Tarnuzzer   3/3/2020     3/3/2020
  EM-4,     Email dated 10/23/2014       Tarnuzzer   3/3/2020     3/3/2020
   4a-b     with attachment(s)
  EM-5,     Email dated 10/23/2014       Tarnuzzer   3/3/2020     3/3/2020
   5a-b     with attachment(s)
  EM-6,     Email dated 10/24/2014       Tarnuzzer   3/3/2020     3/3/2020
   6a-c     with attachment(s)
 EM-7, 7a Email dated 10/27/2014         Tarnuzzer   3/3/2020     3/3/2020
            with attachment(s)
  EM-8,     Email dated 11/4/2014        Tarnuzzer   3/3/2020     3/3/2020
   8a-g     with attachment(s)
  EM-9      Email dated 11/24/2014       Tarnuzzer   3/3/2020     3/3/2020
  EM-10     Email dated 12/3/2014        Tarnuzzer   3/3/2020     3/3/2020
  EM-11     Email dated 12/5/2014        Tarnuzzer   3/3/2020     3/3/2020
 EM-12,     Email dated 12/11/2014       Tarnuzzer   3/3/2020     3/3/2020
  12a-b     with attachment(s)
  EM-13     Email dated 12/28/2014       Tarnuzzer   3/3/2020     3/3/2020
 EM-14,     Email dated 1/5/2015         Tarnuzzer   3/3/2020     3/3/2020
   14a      with attachment(s)
  EM-15     Email dated 1/6/2015         Tarnuzzer   3/3/2020     3/3/2020

                                     1
     Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 2 of 13



Exhibit                                              Date         Date
                Description            Witness
   #                                               Identified   Admitted
EM-16,    Email dated 1/21/2015        Tarnuzzer   3/3/2020     3/3/2020
  16a     with attachment(s)
EM-17     Email dated 1/26/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-18,    Email dated 1/30/2015        Tarnuzzer   3/3/2020     3/3/2020
 18a-c    with attachment(s)
EM-19     Email dated 2/2/2015         Tarnuzzer   3/3/2020     3/3/2020
EM-20,    Email dated 2/4/2015         Tarnuzzer   3/3/2020     3/3/2020
  20a     with attachment(s)
EM-21     Email dated 2/6/2015         Tarnuzzer   3/3/2020     3/3/2020
EM-22,    Email dated 2/8/2015         Tarnuzzer   3/3/2020     3/3/2020
  22a     with attachment(s)
EM-23,    Email dated 2/18/2015        Tarnuzzer   3/3/2020     3/3/2020
  23a     with attachment(s)
EM-24     Email dated 2/26/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-25     Email dated 3/5/2015         Tarnuzzer   3/3/2020     3/3/2020
EM-26,    Email dated 3/5/2015         Tarnuzzer   3/3/2020     3/3/2020
  26a     with attachment(s)
EM-27,    Email dated 3/13/2015        Tarnuzzer   3/3/2020     3/3/2020
  27a     with attachment(s)
EM-28,    Email dated 3/16/2015        Tarnuzzer   3/3/2020     3/3/2020
 28a-b    with attachment(s)
EM-29     Email dated 3/17/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-30,    Email dated 3/19/2015        Tarnuzzer   3/3/2020     3/3/2020
  30a     with attachment(s)
EM-31,    Email dated 3/30/2015        Tarnuzzer   3/3/2020     3/3/2020
  31a     with attachment(s)
EM-32,    Email dated 3/30/2015        Tarnuzzer   3/3/2020     3/3/2020
  32a     with attachment(s)
EM-33,    Email dated 4/2/2015         Tarnuzzer   3/3/2020     3/3/2020
  33a     with attachment(s)
EM-34     Email dated 4/2/2015         Tarnuzzer   3/3/2020     3/3/2020
EM-35,    Email dated 4/5/2015         Tarnuzzer   3/3/2020     3/3/2020
  35a     with attachment(s)
EM-36     Email dated 4/14/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-37,    Email dated 4/16/2015        Tarnuzzer   3/3/2020     3/3/2020
  37a     with attachment(s)
EM-38,    Email dated 4/17/2015        Tarnuzzer   3/3/2020     3/3/2020
  38a     with attachment(s)
                                   2
     Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 3 of 13



Exhibit                                              Date         Date
                Description            Witness
   #                                               Identified   Admitted
EM-39,    Email dated 4/18/2015        Tarnuzzer   3/3/2020     3/3/2020
  39a     with attachment(s)
EM-40,    Email dated 4/20/2015        Tarnuzzer   3/3/2020     3/3/2020
  40a     with attachment(s)
EM-41     Email dated 4/23/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-42,    Email dated 4/24/2015        Tarnuzzer   3/3/2020     3/3/2020
  42a     with attachment(s)
EM-43,    Email dated 4/24/2015        Tarnuzzer   3/3/2020     3/3/2020
  43a     with attachment(s)
EM-44,    Email dated 4/24/2015        Tarnuzzer   3/3/2020     3/3/2020
  44a     with attachment(s)
EM-45,    Email dated 5/5/2015         Tarnuzzer   3/3/2020     3/3/2020
  45a     with attachment(s)
EM-46     Email dated 5/12/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-47,    Email dated 5/20/2015        Tarnuzzer   3/3/2020     3/3/2020
  47a     with attachment(s)
EM-48     Email dated 6/2/2015         Tarnuzzer   3/3/2020     3/3/2020
EM-49     Email dated 6/3/2015         Tarnuzzer   3/3/2020     3/3/2020
EM-50     Email dated 6/10/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-51     Email dated 11/2/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-52,    Email dated 11/17/2015       Tarnuzzer   3/3/2020     3/3/2020
 52a-b    with attachment(s)
EM-53,    Email dated 11/18/2015       Tarnuzzer   3/3/2020     3/3/2020
  53a     with attachment(s)
EM-54,    Email dated 11/21/2015       Tarnuzzer   3/3/2020     3/3/2020
  54a     with attachment(s)
EM-55,    Email dated 11/21/2015       Tarnuzzer   3/3/2020     3/3/2020
  55a     with attachment(s)
EM-56     Email dated 12/16/2015       Tarnuzzer   3/3/2020     3/3/2020
EM-57     Email dated 1/13/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-58     Email dated 1/13/2015        Tarnuzzer   3/3/2020     3/3/2020
EM-59,    Email dated 1/13/2015        Tarnuzzer   3/3/2020     3/3/2020
  59a     with attachment(s)
EM-60     Email dated 4/2/2015         Tarnuzzer   3/3/2020     3/3/2020
EM-61     Email dated 4/2/2015         Tarnuzzer   3/3/2020     3/3/2020
EM-62     Email dated 5/12/2015        Tarnuzzer   3/3/2020     3/3/2020
                                                   3/3/2020     3/3/2020

                                   3
      Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 4 of 13



Exhibit                                                        Date         Date
                  Description                 Witness
   #                                                         Identified   Admitted
 FR-1     Pen Air Federal Credit
 series   Union records for Burklow
          Pharmacy account ending in
          3070
FR-1a      Certificate of Authenticity         Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-1b      CD containing records               Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-1c      Certificate of Authenticity         Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-1d      Deposit/withdrawal items            Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-1e      Certificate of Authenticity         Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-1f      CD containing records               Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)

 FR-2     Gulf Coast Community
 series   Bank records for Burklow
          account ending 0310
FR-2a      Certificate of Authenticity         Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-2b      CD containing records               Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)

 FR-3     Gulf Coast Community
 series   Bank records for Physician
          Specialty Pharmacy
          accounts
FR-3a      Certificate of Authenticity         Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-3b      CD containing records               Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-3c      Dec. 2014 account ending            Reyenga       3/5/2020     3/5/2020
           in 6422 statement, checks,        (Stipulation)
           and wire support
FR-3d      Jan. 2015 6422 statement,           Reyenga       3/5/2020     3/5/2020
           checks, and wire support          (Stipulation)
                                         4
      Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 5 of 13



Exhibit                                                         Date         Date
                  Description                  Witness
  #                                                           Identified   Admitted
 FR-3e     Feb. 2015 6422 statement,            Reyenga       3/5/2020     3/5/2020
           checks, and wire support           (Stipulation)
FR-3f      Mar. 2015 account ending             Reyenga       3/5/2020     3/5/2020
           in 6422 statement, checks,         (Stipulation)
           and wire support
FR-3g      Apr. 2015 account ending             Reyenga       3/5/2020     3/5/2020
           in 6422 statement, checks,         (Stipulation)
           and wire support
FR-3h      Apr. 2015 account ending             Reyenga       3/5/2020     3/5/2020
           in 6810 statement, checks,         (Stipulation)
           and wire support
 FR-3i     May 2015 account ending              Reyenga       3/5/2020     3/5/2020
           in 6810 statement and              (Stipulation)
           checks
 FR-3j     Signature card dated                 Reyenga       3/5/2020     3/5/2020
           9/9/14                             (Stipulation)

 FR-4     The First bank records for
 series   Physician Specialty
          Pharmacy accounts ending
          in 6422 and 6810
FR-4a       Certificate of Authenticity         Reyenga       3/5/2020     3/5/2020
                                              (Stipulation)
FR-4b      CD containing records                Reyenga       3/5/2020     3/5/2020
                                              (Stipulation)

 FR-5     Bank of America records
 series   for Simply Surgical account
          ending in 5721
FR-5a       Certificate of Authenticity         Reyenga       3/5/2020     3/5/2020
                                              (Stipulation)
FR-5b      Signature card                       Reyenga       3/5/2020     3/5/2020
                                              (Stipulation)
FR-5c      Records                              Reyenga       3/5/2020     3/5/2020
                                              (Stipulation)
FR-5d      Certificates of Authenticity         Reyenga       3/5/2020     3/5/2020
                                              (Stipulation)

                                          5
     Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 6 of 13



Exhibit                                                        Date         Date
                 Description                  Witness
  #                                                          Identified   Admitted
 FR-5e     Additional records                  Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-5f      Certificate of Authenticity         Reyenga       3/5/2020     3/5/2020
                                             (Stipulation)
FR-5g      Additional deposit                  Reyenga       3/5/2020     3/5/2020
           information                       (Stipulation)

 FR-6     Summary chart – Flow of              Reyenga       3/5/2020     3/5/2020
          Funds from TRICARE to              (Stipulation)
          PSP/Commission Payments
 FR-7     Summary chart – Deposits             Reyenga       3/5/2020     3/5/2020
          into Bank of America -5721         (Stipulation)
          Simply Surgical, Inc.

GX-1a     Florida Secretary of State           Carmona       3/4/2020     3/4/2020
          Certified Records of               (Stipulation)
          Incorporation for Physician
          Specialty Pharmacy
GX-1b     Florida Secretary of State           Carmona       3/4/2020     3/4/2020
          Certified Records of               (Stipulation)
          Incorporation for Burklow
          Pharmacy
GX-1c     Florida Secretary of State           Carmona       3/4/2020     3/4/2020
          Certified Records of               (Stipulation)
          Incorporation for Jay
          Pharmacy

GX-2a     Patient Face Sheets from            Carmona        3/3/2020     3/3/2020
          J.T.’s office
GX-2b     Patient chart covers/sheets         Carmona,       3/3/2020     3/3/2020
          for actual J.T. TRICARE             Hodgson
          patients
GX-2c     List of J.T. TRICARE                Carmona        3/3/2020     3/3/2020
          patients in GX-2b
GX-2d     Summary chart of J.T.               Tarnuzzer      3/6/2020     3/6/2020
          patients’ prescriptions
GX-2e     “Brad” folder from J.T.’s           Carmona,       3/3/2020     3/3/2020
          office (actual)                     Hodgson
                                         6
     Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 7 of 13



Exhibit                                                    Date         Date
                  Description                Witness
  #                                                      Identified   Admitted
GX-2f     Index of prescriptions/face        Carmona     3/3/2020     3/3/2020
          sheets in GX-2a/GX-2e

GX-3      Express Scripts Inc.
 series   Provider Agreements
GX-3a      Burklow Pharmacy                 Deckelbaum   3/4/2020     3/4/2020
GX-3b      Jay Pharmacy                     Deckelbaum   3/4/2020     3/4/2020
GX-3c      Curant Health Georgia            Deckelbaum   3/4/2020     3/4/2020
GX-3d      Curant Health Florida            Deckelbaum   3/4/2020     3/4/2020
GX-3e      Destrehan Discount               Deckelbaum   3/4/2020     3/4/2020
           Pharmacy
GX-3f      Heritage Therapeutics            Deckelbaum   3/4/2020     3/4/2020
GX-3g      Pharmacy Link                    Deckelbaum   3/4/2020     3/4/2020
GX-3h      Physician Rx Source              Deckelbaum   3/4/2020     3/4/2020
GX-3i      MediMix LLC                      Deckelbaum   3/4/2020     3/4/2020
GX-3j      Willow Pharmacy                  Deckelbaum   3/4/2020     3/4/2020
GX-3k      Notes re: MediMix and            Deckelbaum   3/4/2020     3/4/2020
           Willow Pharmacy

 GX-4     CD containing Express               Coufal     3/5/2020     3/5/2020
          Scripts Inc./TRICARE
          Claims Data for J.T.,
          Burklow Pharmacy, and Jay
          Pharmacy
GX-4a     Summary chart of amounts          Tarnuzzer    3/6/2020     3/6/2020
          billed and paid for J.T.
          prescriptions
GX-4b     Spreadsheet containing              Coufal     3/5/2020     3/5/2020
          reversals

 GX-5     Certificate of Authenticity         Atkins     3/5/2020     3/5/2020
          of Business Records for
          Dennis Atkins, CPA
GX-5a      Email dated 6/25/2014              Atkins     3/5/2020     3/5/2020
GX-5b      Email dated 7/8/2014               Atkins     3/5/2020     3/5/2020
GX-5c      Email dated 7/8/2014               Atkins     3/5/2020     3/5/2020
GX-5d      Email dated 1/7/2015               Atkins     3/5/2020     3/5/2020
GX-5e      Email dated 1/29/2015              Atkins     3/5/2020     3/5/2020
                                        7
     Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 8 of 13



Exhibit                                                        Date         Date
                 Description                  Witness
  #                                                          Identified   Admitted
GX-5f      Email dated 2/5/2015                 Atkins       3/5/2020     3/5/2020
GX-5g      Email dated 2/9/2015                 Atkins       3/5/2020     3/5/2020
GX-5h      Email dated 2/17/2015                Atkins       3/5/2020     3/5/2020
 GX-5i     PSP Financial Snapshot 2-            Atkins       3/5/2020     3/5/2020
           16-15.xlsx
GX-5j      Email dated 2/19/2015                Atkins       3/5/2020     3/5/2020
GX-5k      Contract of Sale dated               Atkins       3/5/2020     3/5/2020
           2/19/2015
GX-5l      Email dated 3/31/2015                Atkins       3/5/2020     3/5/2020
GX-5m      Email dated 5/6/2015                 Atkins       3/5/2020     3/5/2020
GX-5n      Email dated 5/14/2015                Atkins       3/5/2020     3/5/2020
GX-5o      Email dated 6/3/2015                 Atkins       3/5/2020     3/5/2020
GX-5p      Email dated 6/5/2015                 Atkins       3/5/2020     3/5/2020
GX-5q      Email dated 6/5/2015                 Atkins       3/5/2020     3/5/2020
GX-5r      Email dated 7/2/2015                 Atkins       3/5/2020     3/5/2020
GX-5s      Email dated 11/17/2015               Atkins       3/5/2020     3/5/2020
           with attachment

GX-8a     Email dated 7/31/2014                Carmona       3/3/2020     3/3/2020
          [Def. Ex. AF069]                   (Stipulation)
GX-8b     Email dated 8/21/2014                Carmona       3/3/2020     3/3/2020
          [Def. Ex. AF072]                   (Stipulation)
GX-8c     Email dated 9/26/2014                Carmona       3/3/2020     3/3/2020
          [Def. Ex. AF085]                   (Stipulation)
GX-8d     Email dated 9/29/2014                Carmona       3/3/2020     3/3/2020
          with attachment(s) [Def. Ex.       (Stipulation)
          AF087 and AF087a]
GX-8e     Email dated 11/13/2014               Carmona       3/3/2020     3/3/2020
          [Def. Ex. AF210]                   (Stipulation)
GX-8f     Email dated 1/1/2015 [Def.           Carmona       3/3/2020     3/3/2020
          Ex. AF101]                         (Stipulation)
GX-8g     Email dated 1/8/2015 with            Carmona       3/3/2020     3/3/2020
          attachment(s) [Def. Ex.            (Stipulation)
          AF102 and AF102a]
GX-8h     Email dated 2/22/2015                Carmona       3/3/2020     3/3/2020
          [Def. Ex. AF116]                   (Stipulation)
GX-8i     Email dated 2/23/2015                Carmona       3/3/2020     3/3/2020
          [Def. Ex. AF118]                   (Stipulation)
                                         8
      Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 9 of 13



Exhibit                                                        Date         Date
                  Description                 Witness
  #                                                          Identified   Admitted
 GX-8j    Email dated 6/4/2015 [Def.           Carmona       3/3/2020     3/3/2020
          Ex. AF146]                         (Stipulation)
GX-8k     Email dated 8/4/2015 [Def.           Carmona       3/3/2020     3/3/2020
          Ex. AF202]                         (Stipulation)
 GX-8l    Email dated 10/23/2015               Carmona       3/3/2020     3/3/2020
          with attachment(s) [Def. Ex.       (Stipulation)
          AF204 and AF204a]
GX-8m     Email dated 11/19/2014               Carmona       3/3/2020     3/3/2020
          [Def. Ex. AF205]                   (Stipulation)
GX-8n     Email dated 10/1/2014                Carmona       3/3/2020     3/3/2020
          [Def. Ex. AF089]                   (Stipulation)
GX-8o     Email dated 10/1/2014                Carmona       3/3/2020     3/3/2020
          with attachment(s) [Def. Ex.       (Stipulation)
          AF197 and AF197a]

 GX-9     Photographs of Burklow               Hanson        3/4/2020     3/4/2020
          Pharmacy prescription
          bottle/label
GX-10     Photographs of Physician             Hanson        3/4/2020     3/4/2020
          Specialty Pharmacy
          prescription bottles/labels

PSP series Physician Specialty
           Pharmacy business records
 PSP-1      Email dated 11/4/2014             Carmona        3/3/2020     3/3/2020
            [PSP0125456-57]
 PSP-2      Email dated 11/12/2014            Carmona        3/3/2020     3/3/2020
            [PSP0125335]
 PSP-3      Email dated 11/18/2014            Carmona        3/3/2020     3/3/2020
            [PSP0125296]
 PSP-4      Email dated 11/18/2014            Carmona        3/3/2020     3/3/2020
            [PSP0125292]
 PSP-5      Email dated 12/11/2014            Carmona        3/3/2020     3/3/2020
            [PSP0125092]
 PSP-6      Email dated 12/30/2014            Carmona        3/3/2020     3/3/2020
            [PSP0121566-67]
 PSP-7      Email dated 1/9/2015              Carmona        3/3/2020     3/3/2020
            [PSP0127228-29]
                                         9
    Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 10 of 13



Exhibit                                            Date         Date
               Description             Witness
   #                                             Identified   Admitted
 PSP-8    Email dated 1/13/2015        Carmona   3/3/2020     3/3/2020
          [PSP0121481]
PSP-9     Email dated 1/22/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123048-49]
PSP-10    Email dated 1/28/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123071-72]
PSP-11    Email dated 1/30/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123097]
PSP-12    Email dated 2/3/2015         Carmona    3/3/2020    3/3/2020
          with attachment(s)
          [PSP0123106-07]
PSP-13    Email dated 2/4/2015         Carmona    3/3/2020    3/3/2020
          [PSP0121962]
PSP-14    Email dated 2/4/2015         Carmona    3/3/2020    3/3/2020
          [PSP0121958]
PSP-15    Email dated 2/4/2015         Carmona    3/3/2020    3/3/2020
          [PSP0121956-57]
PSP-16    Email dated 2/6/2015         Carmona    3/3/2020    3/3/2020
          with attachment(s)
          [PSP0121906-09]
PSP-17    Email dated 2/8/2015         Carmona    3/3/2020    3/3/2020
          with attachment(s)
          [PSP0123136-38]
PSP-18    Email dated 2/10/2015        Carmona    3/3/2020    3/3/2020
          with attachment(s)
          [PSP0124661-90]
PSP-19    Email dated 2/18/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123173]
PSP-20    Email dated 2/18/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123176]
PSP-21    Email dated 3/2/2015         Carmona    3/3/2020    3/3/2020
          [PSP0123219-21]
PSP-22    Email dated 3/11/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123240]
PSP-23    Email dated 3/12/2015        Carmona    3/3/2020    3/3/2020
          with attachments(s)
          [PSP0122192-94]

                                  10
    Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 11 of 13



Exhibit                                            Date         Date
               Description             Witness
  #                                              Identified   Admitted
PSP-24    Email dated 3/12/2015        Carmona   3/3/2020     3/3/2020
          [PSP0124291-92]
PSP-25    Email dated 3/25/2015        Carmona    3/3/2020    3/3/2020
          with attachment(s)
          [PSP0123265-66]
PSP-26    Email dated 4/2/2015         Carmona    3/3/2020    3/3/2020
          [PSP0122403-04]
PSP-27    Email dated 4/5/2015         Carmona    3/3/2020    3/3/2020
          [PSP0123283]
PSP-28    Email dated 4/9/2015         Carmona    3/3/2020    3/3/2020
          [PSP0123286-87]
PSP-29    Email dated 4/16/2015        Carmona    3/3/2020    3/3/2020
          [PSP0122333-35]
PSP-30    Email dated 4/20/2015        Carmona    3/3/2020    3/3/2020
          with attachment(s)
          [PSP0122324-25]
PSP-31    Email dated 4/20/2015        Carmona    3/3/2020    3/3/2020
          [PSP0122323]
PSP-32    Email dated 5/14/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123350-51]
PSP-33    Email dated 5/22/2015        Carmona    3/3/2020    3/3/2020
          [PSP0122593]
PSP-35    Email dated 5/29/2015        Carmona    3/3/2020    3/3/2020
          [PSP0122633-34]
PSP-36    Email dated 6/3/2015         Carmona    3/3/2020    3/3/2020
          [PSP0122644-46]
PSP-37    Email dated 6/8/2015         Carmona    3/3/2020    3/3/2020
          [PSP0123396-97]
PSP-38    Email dated 6/23/2015        Carmona    3/3/2020    3/3/2020
          with attachment(s)
          [PSP0123414-24]
PSP-39    Email dated 7/27/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123434]
PSP-40    Email dated 7/27/2015        Carmona    3/3/2020    3/3/2020
          [PSP0123435-44]
PSP-41    Email dated 8/4/2015         Carmona    3/3/2020    3/3/2020
          [PSP0123446-48]

                                  11
     Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 12 of 13



Exhibit                                                   Date         Date
                 Description                 Witness
  #                                                     Identified   Admitted
PSP-42     Email dated 8/4/2015              Carmona    3/3/2020     3/3/2020
           [PSP0122731]
PSP-43     Email dated 8/19/2015             Carmona    3/3/2020     3/3/2020
           [PSP0123458]
PSP-44     Email dated 8/20/2015             Carmona    3/3/2020     3/3/2020
           [PSP0122741-44]
PSP-45     Email dated 8/27/2015             Carmona    3/3/2020     3/3/2020
           with attachment(s)
           [PSP0123471-72]
PSP-46     Email dated 11/17/2015            Carmona    3/3/2020     3/3/2020
           with attachment(s)
           [PSP0122900-25]
PSP-47     Email dated 11/22/2015            Carmona    3/3/2020     3/3/2020
           with attachment(s)
           [PSP0127806-13]
PSP-48     Amendment to Operating            Carmona    3/3/2020     3/3/2020
           Agreement of Hydra
           Medical Ventures, LLC
           [PSP0113775]

SW series Physician Specialty
          Pharmacy search warrant
          exhibits
 SW-3a     Copy of pages from Mead           Carmona,   3/5/2020     3/5/2020
           spiral notebook from Vicki         Cowart
           Cowart’s office
 SW-3b     Copy of pages from Red            Carmona,   3/5/2020     3/5/2020
           Alabama spiral notebook            Cowart
           from Vicki Cowart’s office
 SW-3c     Copy of pages from Black          Carmona,   3/5/2020     3/5/2020
           Alabama spiral notebook            Cowart
           from Vicki Cowart’s office
 SW-3d     Copy of document from             Carmona,   3/5/2020     3/5/2020
           Vicki Cowart’s office (in          Cowart
           white “Desk” binder)
 SW-3e     Copy of documents from            Carmona,   3/5/2020     3/5/2020
           Vicki Cowart’s office (in          Cowart
           Blue “A” binder)
                                        12
    Case 3:19-cr-00076-MCR Document 92 Filed 03/07/20 Page 13 of 13



Exhibit                                                 Date         Date
                Description                Witness
  #                                                   Identified   Admitted
 SW-4     Diagram of Physician             Carmona    3/3/2020     3/3/2020
          Specialty Pharmacy office
          and room designation
SW-5a     Photograph from entry            Carmona    3/3/2020     3/3/2020
SW-5b     Photograph of hallway            Carmona    3/3/2020     3/3/2020
SW-5c     Photograph of shipping           Carmona    3/3/2020     3/3/2020
          area
SW-5d     Photograph of dispensing         Carmona    3/3/2020     3/3/2020
          room
SW-5e     Photograph of laboratory         Carmona    3/3/2020     3/3/2020
SW-5f     Photograph of Cowart’s           Carmona,   3/3/2020     3/3/2020
          office                            Cowart




                                      13
